          Case: 1:19-cv-00171-SA-DAS Doc #: 5 Filed: 10/21/19 1 of 3 PageID #: 25




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


ALICE BONNER                                                                      PLAINTIFF
Individually and on behalf of all other similarly situated



V.                                                           CAUSE NO. 1:19-CV-00171-SA-DAS

PRAIRIE OPPORTUNITY, INCORPOARATED                                                      DEFENDANT


                                              RULE 16 INITIAL ORDER

        The court will conduct a Telephonic Case Management Conference (CMC) in this
action on November 21, 2019 at 11:30 a.m. before:

                              Magistrate Judge David A. Sanders
                              301 West Commerce Street, Room 218
                              Aberdeen, MS 39730
                              Telephone: (662) 369-2138

                               Conference call to be initiated by Plaintiff’s counsel

PLEASE NOTE: Counsel must use the latest version of the Case Management Order
Form on the court web site at http://www.msnd.uscourts.gov/forms/cs-mgmt-ordr as Form No. 1
in the Uniform Local Civil Rules, effective December 1, 2015, in discussions and preparation for
the CMC. Because the Form is updated regularly, counsel should always use the link to the
Form rather than saving the Form to counsel’s computer system. Do NOT print the Form to
PDF before sending it to the court; instead, save the document and forward it to the court in that
format so that the court can insert changes made at the Case Management Conference.

                            FED. R. CIV. P. 26(F) ATTORNEY CONFERENCE

       AT LEAST twenty-one days before the CMC, counsel must confer in person or
telephonically and be prepared to report to the court:

          1.        The principal factual and legal issues in dispute;

          2.        The principal evidentiary basis for claims and defenses;

          3.        The number of days required for trial, whether the parties intend to call experts,
                    the total number and the fields of expertise likely to be necessary, and whether the
                    case should be considered for Alternative Dispute Resolution (ADR);
       Case: 1:19-cv-00171-SA-DAS Doc #: 5 Filed: 10/21/19 2 of 3 PageID #: 26




       4.      Any motions whose early resolution would have significant impact on the scope
               of discovery or other aspects of the litigation;

       5.      What additional discovery is required beyond the voluntary disclosures and initial
               depositions of the parties, with designated time limitations;

       6.      Each of the eleven discrete matters related to electronically stored information
               specified in L.U.CIV.R. 26(e)(2)(B);

       7.      Whether all parties consent to jurisdiction by a magistrate judge;

       8.      The appropriate time for a L.U.CIV.R. 16(g) settlement conference;

       9.      Both settlement prospects and the costs of going through litigation and the appeal
               process, which counsel must explore fully with each other and their respective
               clients and represent to the court that they have done; and

               10.    The contents of a proposed case management order. The court will
               determine all deadlines at the Case Management Conference itself.

                       PROPOSED CASE MANAGEMENT ORDER
                      CONFIDENTIAL SETTLEMENT MEMORANDA

        Counsel must submit a proposed case management order by e-mail (NO FAXES) to the
magistrate judge, at judge_sanders@msnd.uscourts.gov, NO LATER THAN NOV 14, 2019.
At the same time counsel must also submit a memorandum (3-page maximum) with a brief
explanation of the case and a candid appraisal of the parties’ respective positions, including
possible settlement figures and a good faith estimate of the expense of carrying the litigation
through trial and the appellate process, if not settled. Counsel must have discussed, and will
represent to the court that they have in fact discussed, these costs with their respective clients and
must be prepared to candidly discuss them with the court. These memoranda are not to be
exchanged, will be viewed only by the court, will not become a part of the record and will be
destroyed upon the resolution of the case.

                                 CASE MANAGEMENT PLAN

       At the Case Management Conference, the court and the parties will:

       1.      Identify the principal factual and legal issues in dispute;
       2.      Identify the alternative dispute resolution procedure which counsel intend to use,
               or report specifically why no such procedure would assist in the resolution of the
               case;
       3.      Indicate whether all parties consent to jurisdiction by a magistrate judge;


                                                  2
Case: 1:19-cv-00171-SA-DAS Doc #: 5 Filed: 10/21/19 3 of 3 PageID #: 27




4.     Review the parties’ compliance with their disclosure obligations and
consider whether to order additional disclosures;

5.     Determine whether there is discoverable ESI and, if so, the means by which it will
       be obtained and produced;

6.     Determine whether early filing of any motions might significantly affect the scope
       of discovery or other aspects of the litigation, and provide for the staged
       resolution, or bifurcation of issues for trial consistent with FED.R.CIV.P. 42(b);

7.     Determine the plan for at least the first stage of discovery; impose limitations on
       each discovery tool, time periods and other appropriate matters;

8.     Determine the date for a settlement conference or mediation; and

9.     Set appropriate deadlines for completion of discovery and filing motions and
       dates for the final pretrial conference and trial.

                       CASE MANAGEMENT ORDER

The court will enter a Case Management Order within seven days of the conference.

This, the 21st day of October, 2019.


                                             /s/ David A. Sanders
                                             UNITED STATES MAGISTRATE JUDGE




                                         3
